Title: John Hollins to Thomas Jefferson, 17 April 1811
From: Hollins, John
To: Jefferson, Thomas


          
            Dear sir
            Baltimore 17th April 1811
          
          A few days ago I had the pleasure to receive your esteemed lines of the 3d Inst—Messs Gibson & Jefferson have as you desired, remitted me the eighty six dollars in payment for the plaister last sent you, which settles that transaction
            All our friends, that I have had an opportunity of conversing with, have expressed their regret at the late changes, & doings at Washington, indeed they do not hesitate in declaring their intire disapprobation of the President’s conduct, particularly as respects the dismissal of Mr Smith, & the appointmt of one in his place, who so recently aspired to the Presidential chair, & of course used every effort to prevent the election of Mr M., & in some instances, if report be correct, by very indecorous remarks on some of Mr M’s near connection, this may not be so & I hope for the honor of the present secretary, it may not, still however under all circumstances the recent appointment of Secretary, is most astonishing—as is also the manner in which the President acted in the dismisal of Mr Smith, for in that light alone can it be viewed; We had always believed that the greatest harmony, & best understanding prevailed between those Gentlemen, & that the former always respected the abilities of the latter, in a high degree, I know this opinion was by your good self, entertained of Mr S. & I am really & truly sorry that anything shd have occured to break in upon the good understandg between him & Mr M, because it gives our Political opponents an opportunity of exulting, & I do hope without a cause, unless something very unexpected turns up to the prejudice of Mr S.—if there does not (& God forbid there shd) the change will doubtless operate against the Democratic Interest, & probably throw the Governmt into the hands of the Federalists—this is not only my fears, but those of others at a distance who have written on the subject
           Mr Foster may soon be expected, & it is very much to be feared that his appointment, may wind up much in the same way as that of Jackson Rose &c &c A letter just received from London under date of the 6th March, states, that Mr Pinckney does not hesitate to say that the Brith Governmt will not agree with what we have a right to demand
           It also states that both Mr P & Mr F.’s furniture were shiping by the Ship Congress—for this Port
           Allow me to add a few more lines on the subject of Mr M. & Mr S.—It seems very strange that the first intimation of the change, came from the Federalists, & thro’ their papers, which looks as if Mr M. prefer’d communicating with them, in preference to his own political friends, if not so, it woud have the appearance, that the Feds had, by undue & improper influence actually succeeded with Mr M. to Mr S’s prejudice, certain it is that Mr Pickering, when returning from Congress thro’ this City, mentioned openly what was to take place
          Excuse the trouble I give, & the freedom I have used in writing the forgoing & believe
          
            Me very truly Yr fnd & Servt
            
 Jno Hollins
          
        